UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X

RONALDO LEE BRAGA,

                          Plaintiff,

                 - against -                                           ORDER
                                                                       21-CV-2602 (RPK)
N.Y.C. POLICE DEPARTMENT; NEW YORK
CITY TRANSIT BUREAU; and TRANSIT
ADJUDICATION AUTHORITY BUREAU,

                         Defendants.
------------------------------------------------------------X

RACHEL P. KOVNER, United States District Judge:

        Pro se plaintiff Ronaldo Lee Braga has filed a complaint and application to proceed in

forma pauperis (“IFP”). See IFP Application (Dkt. #2). Neither plaintiff’s complaint nor his IFP

application included plaintiff’s signature as required by Federal Rule of Civil Procedure 11.

        On May 10, 2021, the Clerk of Court sent plaintiff a Notice of Deficient Filing. See Notice

at 1 (Dkt. #3). That notice instructed plaintiff that he was required to return his complaint and IFP

application with his signature in the places that the Clerk of Court marked. See ibid. The notice

stated that if plaintiff did not return the enclosed papers within 14 days from the date of the letter,

his case would “not proceed and may be dismissed.” See ibid.

        To date, plaintiff has not returned a signed copy of his complaint or IFP application. In

light of plaintiff’s pro se status, the Court grants plaintiff an additional 30 days from the date of

this order to return a signed complaint and IFP application.
       The Clerk of Court is respectfully directed to send plaintiff a copy of his complaint and

IFP application along with this order and to indicate where he must sign. Plaintiff may contact the

Pro Se Office at 718-613-2665 for assistance. If plaintiff fails to comply with this order within the

time allowed, this action will be dismissed.

       SO ORDERED.


                                                      /s/ Rachel Kovner
                                                      RACHEL P. KOVNER
                                                      United States District Judge

Dated: Brooklyn, New York
       June 21, 2021




                                                 2
